MAINE SUPREME JUDICIAL COURT                                              Reporter of Decisions
Decision: 2020 ME 27
Docket:   Wal-19-121
Argued:   October 10, 2019
Decided:  March 3, 2020

Panel:       SAUFLEY, C.J., and MEAD, GORMAN, JABAR, and HUMPHREY, JJ.*



                                       ERIK WUORI

                                              v.

                                       TRAVIS OTIS


HUMPHREY, J.

         [¶1] Travis Otis appeals from a judgment of the District Court (Belfast,

Mathews, J.) ordering the turnover and sale of his boat to satisfy a money

judgment against him in favor of Erik Wuori. See 14 M.R.S. § 3131 (2018). In

this appeal, we are asked to determine whether the court erred in concluding

that “First Team”—a thirty-six-foot boat owned by Otis—was not used

“primarily for commercial fishing” and, therefore, was not exempt from

attachment and execution. See 14 M.R.S. § 4422(9) (2018). We vacate the

judgment.



  *  Although Justices Alexander and Hjelm participated in the appeal, they retired before this
opinion was certified.
2

                                         I. BACKGROUND

        [¶2] The relevant procedural record of this case begins on December 10,

2018, when a judgment was entered in favor of Wuori and against Otis in the

amount of $60,000. On January 31, 2019, Wuori served Otis with a disclosure

subpoena to appear before the trial court to determine Otis’s ability to satisfy

the judgment. See 14 M.R.S. § 3122 (2018). The court held a disclosure hearing

on February 15, 2019, at which Otis appeared and testified. See 14 M.R.S.

§ 3125(1) (2018). On March 13, 2019, the court entered an order of turnover

and sale of Otis’s boat in favor of Wuori, see 14 M.R.S. § 3131, after finding the

following facts.

        [¶3] Otis owns a thirty-six-foot boat named “First Team” that is worth

$55,000. Otis has not used his boat to catch and sell lobsters since 2014.

Instead, he uses the boat to catch lobsters for the Maine Department of Marine

Resources (the Department) to collect data on juvenile lobsters.1




    1 The Maine Department of Marine Resources conducts a “ventless trap survey” annually from
June to August, during which the Department hires local lobstermen for the purpose of collecting
data about the State’s juvenile lobster population. See Me. Dept. of Marine Resources
website/Research/Ventless Trap Survey (last visited Feb. 28, 2020). In describing the work he does
with the Department as part of the ventless trap survey, Otis testified that “we . . . take everything
down to the harbor, we load it on the vessel, we load the vessel with all the bait, all the buoys that we
need; we get the data points from the State of Maine, we plot the course, and then we go out and we
deploy that gear. A few days later, we come back, we cycle through, we pull all the gear, we re-bait
all the gear, we take all the things that we catch in the traps, [and] we . . . data catalog those.”
                                                                                                          3

        [¶4] The court concluded that the boat was not exempt from attachment

and execution within the meaning of 14 M.R.S. § 4422(9) because Otis “does not

harvest the lobster he catches but returns them to the ocean”2 and thus, he

“does not use the boat ‘primarily for commercial fishing.’”3 The court ordered

that Otis turn over the boat to Wuori to be sold in order to satisfy the $60,000

money judgment previously entered in Wuori’s favor. See 14 M.R.S. § 3131.

                                           II. DISCUSSION

        [¶5] The sole issue we address in this appeal is whether the court erred

in concluding, pursuant to 14 M.R.S. § 4422(9), that Otis’s use of his boat in his

work for the Department does not constitute “commercial fishing.”4 Otis

contends that, because he is a licensed lobsterman and is compensated for

using his boat to provide a service to the Department by hauling and catching

lobsters for its data collection program, he is engaged in “commercial fishing.”



   2 The word “harvest” used by the court does not appear in the exempt property statute, 14 M.R.S.
§ 4422 (2018); however, it is defined as “to gather in (a crop, etc.)” or “to catch, shoot, trap, etc. (fish
or game), usually in an intensive, systemic way, as for commercial purposes,” Harvest, Webster’s New
World College Dictionary (5th ed. 2016), and as “[to] catch or kill (animals) for human consumption
or use,” Harvest, New Oxford American Dictionary (3d ed. 2010).
   3The court also concluded that Otis “failed to carry his burden of proof” in regards to the
exemption. See Steelstone Indus., Inc. v. McCrum, 2001 ME 171, ¶¶ 8-10, 785 A.2d 1256.
   4 The parties did not raise before the trial court or on appeal the issue of whether Otis’s work for
the Department was the “primary” use of his boat. Rather, the focus of their dispute is whether Otis’s
use of the boat constituted “commercial fishing” within the meaning of the exemption statute, and we
limit our discussion to that issue. See 14 M.R.S. § 4422(9).
4

He argues that the statute does not require him to sell the lobsters he catches

for the use of his boat to be a “commercial” activity.

A.    Standard of Review

      [¶6] We review the “court’s interpretation and application of a statute

de novo, looking first to the plain meaning of the statutory language to give

effect to the Legislature’s intent.” Teele v. West-Harper, 2017 ME 196, ¶ 10, 170
A.3d 803. We interpret the plain language “by taking into account the subject

matter and purposes of the statute, and the consequences of a particular

interpretation,” Ford Motor Co. v. Darling’s, 2016 ME 171, ¶ 24, 151 A.3d 507

(quotation marks omitted), and give “technical or trade expressions . . . a

meaning understood by the trade or profession,” Cobb v. Bd. of Counseling

Prof’ls Licensure, 2006 ME 48, ¶ 12, 896 A.2d 271; see 1 M.R.S. § 72(3) (2018).

In doing so, we seek “to avoid absurd, illogical or inconsistent results.” Andrews

v. Sheepscot Island Co., 2016 ME 68, ¶ 9, 138 A.3d 1197. We also “consider the

whole statutory scheme of which the section at issue forms a part so that a

harmonious result, presumably the intent of the Legislature, may be achieved.”

Urrutia v. Interstate Brands Int’l, 2018 ME 24, ¶ 12, 179 A.3d 312 (quotation

marks omitted).
                                                                               5

      [¶7] If the plain language of a statute is ambiguous, only then “will we

look beyond that language to examine other indicia of legislative intent, such as

legislative history.” Scamman v. Shaw’s Supermarkets, Inc., 2017 ME 41, ¶ 14,

157 A.3d 223. “Statutory language is considered ambiguous if it is reasonably

susceptible to different interpretations.” Id. (quotation marks omitted).

B.    The Exemption Statute—14 M.R.S. § 4422(9)

      [¶8] As a means of allowing judgment creditors to enforce money

judgments, the Legislature established a process for obtaining orders requiring

judgment debtors to turn over their property. See 14 M.R.S. §§ 3120-38 (2018).

However, as a matter of public policy, specific property is exempt from this

process.   See 14 M.R.S. § 4422.     These exemptions from attachment and

execution have existed since the earliest days of Maine’s statehood. See, e.g.,

Martin v. Buswell, 108 Me. 263, 264-65, 80 A. 828 (1911) (stating that “at a very

early day” it was evident to the Legislature that it “was against sound public

policy” to take tools from a debtor that could be used by the debtor to pay a

debt); R.S. ch. 114, § 38 (1841) (listing property exempt from attachment and

execution). As early as 1835, the Legislature determined that a debtor’s

interest in a boat “usually employed in the fishing business” would be exempt
6

from attachment, see P.L. 1835, ch. 172 (codified as R.S. ch. 114, § 38 (1841)),

and this exemption has remained in existence in various forms ever since.5

        [¶9] Relevant to this appeal, the statute exempts from attachment and

execution “[t]he debtor’s interest in one boat, not exceeding 46 feet in length,

used by the debtor primarily for commercial fishing.” 14 M.R.S. § 4422(9). It is

the debtor’s burden to establish the elements necessary to qualify for the

exemption—in particular that the boat is used for “commercial fishing.” See

Steelstone Indus., Inc. v. McCrum, 2001 ME 171, ¶¶ 8-10, 785 A.2d 1256; Daniels

v. Daniels, 593 A.2d 658, 660 (Me. 1991).                           However, because neither

“commercial” nor “fishing” is defined in the statutes governing money

judgments or exempt property, see 14 M.R.S. § 3121 (2018) (providing

definitions for the enforcement of money judgments); 14 M.R.S. § 4421 (2018)

(providing definitions for property exempt from attachment), we begin our

review by analyzing the plain meaning of those terms.




    5 See 14 M.R.S.A. § 4401 (1964), repealed and replaced by P.L. 1981, ch. 431 (effective Sept. 18,
1981) (codified at 14 M.R.S. § 4422 (2018)); R.S. ch. 112, § 67 (1954); R.S. ch. 99, § 67 (1944); R.S. ch.
95, § 67 (1930); R.S. ch. 86, § 64 (1916); R.S. ch. 83, § 64 (1903); R.S. ch. 81, § 62 (1883); R.S. ch. 81,
§ 59 (1871); R.S. ch. 81, § 36 (1857).
                                                                                                      7

       1.      “Commercial Fishing”

       [¶10] On its face, the statute exempts from attachment and execution a

boat used primarily for “commercial fishing.” 14 M.R.S. § 4422(9). The word

“fishing” is commonly understood as the act of catching fish6 and, because we

give “technical or trade expressions . . . a meaning understood by the trade or

profession,” Cobb, 2006 ME 48, ¶ 12, 896 A.2d 271, it also encompasses the act

of catching other marine organisms like lobsters and crabs. See, e.g., 12 M.R.S.

§ 6421 (2018) (including the requirements to obtain a crab or lobster “fishing”

license); 13-188 C.M.R. ch. 25 (effective August 21, 2018) (discussing “lobster

fishing” pursuant to the Department of Marine Resources’ lobster and crab

regulations). As such, the word “fishing” is not ambiguous.

       [¶11] The meaning of “commercial,” however, can be understood in

different ways.        “Commercial” may mean “concerned with or engaged in

commerce,” Commercial, New Oxford American Dictionary (3d ed. 2010), or “of

or relating to commerce,” Commercial, American Heritage Dictionary of the

English Language (5th ed. 2016). “Commerce,” in turn, is defined as “the buying

and selling of goods, especially on a large scale, as between cities or nations.”


   6   Dictionaries define the term “fishing” as “the activity of catching fish, either for food or as a
sport,” Fishing, New Oxford American Dictionary (3d ed. 2010), and “the catching of fish for sport or
as a living,” Fishing, Webster’s New World College Dictionary (5th ed. 2016).
8

Commerce, American Heritage Dictionary of the English Language (5th ed.

2016). Alternatively, “commercial” may be understood as “making or intended

to make a profit,” Commercial, New Oxford American Dictionary (3d ed. 2010),

or “having profit as a chief aim,” Commercial, American Heritage Dictionary of

the English Language (5th ed. 2016).

      [¶12] Because the meaning of “commercial” is “reasonably susceptible

to different interpretations,” Scamman, 2017 ME 41, ¶ 14, 157 A.3d 223, the

term is ambiguous. Therefore, we must “examine other indicia of legislative

intent, such as legislative history,” id., and determine whether the Legislature

intended to define “commercial” as relating to “the buying or selling of goods,

especially on a large scale,” Commerce, American Heritage Dictionary of the

English Language (5th ed. 2016), or as “having profit as a chief aim,”

Commercial, American Heritage Dictionary of the English Language (5th ed.

2016).

      2.    Statutory History

      [¶13] In 1981, the Legislature enacted P.L 1981, ch. 431 (effective

Sept. 18, 1981), which codified the current property exemptions at 14 M.R.S.
                                                                                                9

4422.7 The Legislature’s purpose in enacting this new legislation was, in part,

to “[m]erge into one list the statutory property exemptions for state collection

proceedings and federal bankruptcy proceedings.” L.D. 1642, Statement of Fact

(110th Legis. 1981). However, there is no evidence in this enacting legislation

from which we can glean the Legislature’s intended meaning of “commercial

fishing.”

       [¶14] More recently, the Legislature amended section 4422(9), updating

the boat–size limitation from five tons to forty-six feet. See P.L. 2013, ch. 510

(effective April 2, 2014). In doing so, the Legislature stated that the change to

the statute was necessary because “the description of a debtor’s fishing boat

that is used for income-generating purposes [was] out of date.” P.L. 2013, ch.

510, Emergency Preamble (emphasis added).                     Absent the amendment to

section 4422(9), the use of the outdated description would allow for “the

attachment of fishing boats that are commonly used in commercial fishing,

leading to an inability of the debtor to generate income, which is contradictory

to the reason for the exemption.” Id. (emphasis added).




   7 P.L. 1981, ch. 431 repealed and replaced 14 M.R.S.A. § 4401 (1964), the prior exempt-property
statute.
10

      [¶15] This rationale underlying the enactment of P.L. 2013, ch. 510 was

echoed by its sponsoring legislator, who testified that the 2014 amendment

was necessary “in order to protect the original intent of the law, to exempt the

tools of the trade of individual commercial fishermen who make their living by

use of their boat.” An Act to Revise the Description of Commercial Fishing Vessels

that are Exempt from Attachment: Hearing on L.D. 1778 Before the J. Standing

Comm. on Judiciary, 126th Legis. (2014) (testimony of Rep. Cooper of

Yarmouth)(emphasis added). Additionally, the legislator stated that revising

the statute to reflect the increased length of modern fishing boats was “a

necessity to continue [the exemption’s] usefulness to debtors, to enable them

to have a fresh start and to continue to use the skills they have acquired to earn

a living.” Id.

      [¶16] Based on the available legislative history, we deduce that the

Legislature’s use of the word “commercial” when referring to a boat “used by

the debtor . . . for commercial fishing” was intended to include not only a boat

used to catch and sell lobsters, but also a boat used by a lobsterman who is

compensated to provide the service of catching lobsters. In other words, the

phrase “commercial fishing” was intended to include any boats engaged in
                                                                                                      11

fishing “for income-generating purposes.”                    P.L. 2013, ch. 510, Emergency

Preamble.

        [¶17] This interpretation of “commercial fishing” is consistent with “the

whole statutory scheme,” of which section 4422(9) forms a part.8 Urrutia, 2018
ME 24, ¶ 12, 179 A.3d 312. For example, the Legislature determined that both

“farm equipment” and “logging implements,” when they are used

“commercially,” are also exempt from attachment. See 14 M.R.S. § 4422(8),

(9-A). Like a fishing boat, farming and logging equipment can be used by a

debtor to generate income without selling crops or logs, which allows the

debtor to eventually satisfy a debt. If, instead, the law is interpreted to provide

that the tools of a debtor engaged in commercial logging are only exempt from

attachment when the tools are used to sell the wood “harvest[ed] and haul[ed],”

but not exempt when used to provide the service of “harvest[ing] or haul[ing]




   8  This interpretation is also consistent with our earlier readings of previous versions of the
exempt-property statute. See Martin v. Buswell, 108 Me. 263, 264, 80 A. 828 (1911) (“[I]t became
clearly evident to law makers . . . that it was against sound public policy to take from the artisan or
the husbandman by attachment the tools or implements by the use of which alone he could perform
the services that would enable him to pay his debt or contribute to the support of his family.”); Walker
v. Carkin, 88 Me. 302, 304, 34 A. 29 (1896) (“Exemptions are intended to preserve to a debtor the
means necessary for obtaining a livelihood in his vocation.”); Files v. Stevens, 84 Me. 84, 85, 24 A. 584
(1891) (“The evident object of the statute is that . . . persons should not be deprived of the simple
means by which they gained a livelihood in their respective vocations.”).
12

wood,” a debtor would face “illogical or inconsistent results,” Andrews, 2016 ME
68, ¶ 9, 138 A.3d 1197. See 14 M.R.S. § 4422(9-A).9

       [¶18] Contrary to the court’s conclusion that Otis is not engaged in

commercial fishing because he does not sell the lobsters he catches, the

distinction between selling goods and providing “for pay” the underlying

service of catching and releasing lobsters cannot be a distinction that the

Legislature intended when it used the phrase “commercial fishing.” As with

farm and logging equipment, such a narrow reading of the statute for fishing

boats would lead “to an inability of the debtor to generate income, which is

contradictory to the reason for the exemption.” P.L. 2013, ch. 510, Emergency

Preamble.

       [¶19] Having determined that the meaning of “commercial fishing” in

section 4422(9) is ambiguous, and having considered the available legislative

history of section 4422, we conclude that the Legislature’s intent in providing

an exemption for a boat used “for commercial fishing” must include those

instances where a debtor uses a boat for catching fish and other marine



   9 Our rule of statutory interpretation analyzing the whole statutory scheme is bolstered here by

the Legislature’s recent exemption for “logging implements,” 14 M.R.S. § 4422(9-A), in which the
Legislature stated that the exemption is “similar to the exemption already allowed for farm
implements and fishing boats for persons employed in commercial farming and fishing.” L.D. 1550,
Summary (124th Legis. 2009).
                                                                               13

organisms, such as lobsters, while “having profit as a chief aim,” Commercial,

American Heritage Dictionary of the English Language (5th ed. 2016), or “for

income-generating purposes,” P.L. 2013, ch. 510, Emergency Preamble. Thus,

it cannot be only the sale of fish or lobsters by a debtor that determines whether

the debtor’s use of his boat is “commercial.” Rather, “commercial” use of a boat

must also encompass use for providing the service of setting lobster traps and

catching lobsters for compensation.

C.    Application of Section 4422(9)

      [¶20] We now apply our interpretation of “commercial fishing” to Otis’s

use of his thirty-six foot fishing boat to catch lobsters for the Department. In

order to catch these lobsters, he must be, and is, licensed by the State of Maine.

See 12 M.R.S. § 6421. He uses his boat to set and haul lobster traps, and catches

lobsters that are used by the Department as part of its own scientific research.

Otis does not sell the lobsters he catches, but as a direct result of the services

he provides as a licensed lobsterman, he is paid $16,300 by the Department.

Therefore, Otis is engaged in the act of catching lobsters and provides this

service “for income-generating purposes,” P.L. 2013, ch. 510, Emergency

Preamble, and while “having profit as a chief aim,” Commercial, American

Heritage Dictionary of the English Language (5th ed. 2016).
14

        [¶21]       Although Wuori contends that Otis uses his boat for “data

collection” rather than commercial fishing, this limited view overlooks the

actual use of Otis’s boat. In fact, it is the Department that is engaged in lobster

“data collection.” Otis, on the other hand, uses his boat to catch and haul

lobsters for the Department’s data collection purposes. Although he returns

the lobsters to the sea, his hauling and catching is compensated by the

Department. Therefore, Otis’s use of his boat constitutes “commercial fishing.”

        [¶22] Therefore, the court erred in interpreting and applying section

4422(9) when it concluded that Otis did not use his boat for “commercial

fishing” and that his boat was not exempt from attachment.

        The entry is:

                           Judgment vacated.      Remanded for further
                           proceedings consistent with this opinion.



Aaron Fethke, Esq. (orally), Fethke Law Offices, Searsport, for appellant Travis
Otis

Christopher K. MacLean, Esq., and Laura P. Shaw, Esq. (orally), Camden Law
LLP, Camden, for appellee Erik Wuori


Belfast District Court docket number SA-2019-16
FOR CLERK REFERENCE ONLY